Citation Nr: 1046677	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for asthma with emphysema.

3.  Entitlement to service connection for residuals of a right 
hip replacement, claimed as unspecified joint problems of the 
right hip.

4.  Entitlement to service connection for a left hip replacement, 
claimed as unspecified joint problems of the left hip.

5.  Entitlement to service connection for unspecified joint 
problems of the left knee.

6.  Entitlement to service connection for unspecified problems of 
the right hand.

7.  Entitlement to service connection for unspecified problems of 
the left hand.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for muscle spasms.

10.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant served in the Kentucky Army National Guard (KYARNG) 
from March 1975 to September 1995.  He had initial active duty 
for training (IADT) from May 22, 1975, to September 22, 1975, and 
a period of active duty, to include service in Southwest Asia, 
from December 12, 1990, to June 14, 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Upon completion of the rating action the appellant's 
claims folder was transferred to the RO in Louisville, Kentucky. 

The appellant testified before the undersigned Veterans Law Judge 
at a Board hearing in December 2009.  A transcript of the hearing 
is included in the claims folder.  The appellant submitted 
additional evidence at the hearing.  He waived consideration of 
the evidence by the agency of original jurisdiction (AOJ).

The hearing record was kept open for 60 days to allow the 
appellant to submit additional evidence.  Additional evidence was 
received at the Board in February 2010.  The appellant again 
waived consideration of the evidence by the AOJ.  The Board will 
consider the evidence submitted by the appellant at his hearing 
as well as the evidence received at the Board.

The issues of whether new and material evidence has been received 
to reopen a claim for service connection for residuals of a right 
knee injury and entitlement to service connection for asthma with 
emphysema are addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

At his hearing in December 2009, the appellant withdrew the 
issues of entitlement to service connection for right hip 
replacement, left hip replacement, left knee disability, right 
hand disability, left hand disability, bilateral hearing loss, 
muscle spasms, and entitlement to a TDIU rating.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issues of 
entitlement to service connection for right hip replacement, left 
hip replacement, left knee disability, right hand disability, 
left hand disability, bilateral hearing loss, muscle spasms, and 
entitlement to a TDIU rating have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant was seeking service connection for right hip 
replacement, left hip replacement, left knee disability, right 
hand disability, left hand disability, bilateral hearing loss, 
and muscle spasms, as well as entitlement to a TDIU rating.  He 
perfected his appeal of the issues in April 2008.

The appellant testified at a Board hearing on December 10, 2009.  
At the hearing, he withdrew these issues from his appeal.  He 
also submitted a written statement to the same effect at that 
time.  

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
appellant has withdrawn the issues of service connection for 
right hip replacement, left hip replacement, left knee 
disability, right hand disability, left hand disability, 
bilateral hearing loss and muscle spasms, as well as entitlement 
to a TDIU rating.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration in regard to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as it relates to those issues and it is 
dismissed to that extent.


ORDER

The appeal as to entitlement to service connection for right hip 
replacement, left hip replacement, left knee disability, right 
hand disability, left hand disability, bilateral hearing loss, 
and muscles spasms, as well as the appeal for entitlement to a 
TDIU rating, is dismissed.




REMAND

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also 
McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 
7 Vet. App. 466, 469-70, for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have manifested 
itself during that period; otherwise, the period does not qualify 
as active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Active duty for training (ACDUTRA) is defined, in part, as "full-
time duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2010).  The term INACDUTRA is defined, in part, as duty, other 
than full-time duty, under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) 
(2010).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain chronic diseases 
that manifest themselves to a degree of disability of 10 percent 
or more within a specified time after separation from service--
are provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2010).

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  See Paulson, 7 Vet. App. at 470-71 (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he served 
only on ACDUTRA and had not established any service-connected 
disabilities from that period); see also McManaway, supra.  

The appellant served in the KYARNG from March 1975 to September 
1995.  He had an initial active duty for training period from May 
22, 1975, to September 22, 1975.  He also served on active duty 
from December 1990 to June 1991.  The remainder of his service 
was with the National Guard.

The appellant injured his right knee while performing a physical 
fitness test during INACDUTRA in October 1992.  This event is 
well documented in his service treatment records (STRs), to 
include a line-of-duty investigation.  He received immediate 
treatment at a civilian facility at the time of the injury, 
Samson Community Hospital, and was later evaluated at Ireland 
Army Community Hospital (IACH) in January 1993.  X-rays were 
negative at both the private and Army hospitals and an arthrogram 
at the Army hospital was negative in February 1993.  The latter 
evaluation recorded an impression of degenerative joint disease 
(DJD) based on clinical observation.

The appellant sought service connection for residuals of a right 
knee injury in November 2002.  His claim was denied in February 
2004.  The evidence of record did not establish the presence of a 
current disability.  A VA examination of October 2003 noted 
complaints of knee pain that were likely related back to the 
injury in 1992; however, x-rays of the right knee were negative 
and the examiner concluded that there was no evidence of a 
current disability.

The appellant did not appeal the denial of service connection.

He submitted his current claim in September 2006.  The appellant 
related a number of issues that he believed were due to exposure 
to environmental factors and oil well fire smoke during his 
service in Southwest Asia.  As a result, the AOJ developed his 
right knee issue as unspecified problems of the right knee.

In that regard, the AOJ provided notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) in January 2007.  The letter did 
not address the prior final denial of a right knee disability in 
February 2004.  The appellant's claim was developed without 
consideration as to whether new and material evidence had been 
received to reopen the claim of service connection for a 
previously denied issue.  

The appellant's submissions, and his testimony at his Board 
hearing, make it clear that he is seeking service connection for 
a right knee disability that is a direct result of the right knee 
injury he suffered in October 1992.  Thus, he must be provided 
with the proper notice as to the posture of the claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  VA must inform the 
appellant of the basis for the prior denial of his claim and what 
evidence is necessary to reopen his claim for service connection 
for residuals of a right knee injury.  

The Board notes that a significant amount of medical evidence, to 
include VA records, have been added to the claims folder since 
the last adjudication of the issue in February 2004.  The 
evidence, to include x-rays and a magnetic resonance imaging 
(MRI) of the right knee have not demonstrated any impairment of 
the right knee, such as DJD or otherwise.

The appellant is also seeking service connection for asthma with 
emphysema.  Although he originally sought to establish service 
connection as a result of his service in Southwest Asia, the 
claimed respiratory disorder is a diagnosed condition and not 
subject to consideration for service connection as an undiagnosed 
illness.  See 38 U.S.C.A. §  1117(a) (West 2002); 38 C.F.R. 
§ 3.317 (2010).

The appellant's STRs document a longstanding complaint of 
shortness of breath (SOB) prior to his service in Southwest Asia 
from December 1990 to June 1991.  In particular, he reported SOB 
on his National Guard enlistment physical in March 1975.  He made 
the same report on a quadrennial examination in March 1979.  No 
specific respiratory disorder was identified, only the symptom of 
SOB.  At his examination of March 1984, the appellant reported 
being SOB since birth.  He was also noted as being a 2 1/2 pack a 
day smoker.  He reported no respiratory problems in April 1988.  

The appellant was afforded a physical examination in April 1991, 
prior to his demobilization from active duty in June 1991.  He 
did not report any type of respiratory difficulty at that time.  
He submitted annual medical certificates in 1994 and 1995.  He 
did not report any treatment for a respiratory disorder.  There 
is also a Comprehensive Clinical Evaluation Program (CCEP) report 
dated in February 1997.  The report is not complete but it does 
contain several diagnoses with the primary diagnosis being 
chronic obstructive pulmonary disease (COPD).

Associated with the claims folder are VA medical records that 
date back to October 1993.  The appellant underwent a physical 
examination for his inclusion on the Persian Gulf Registry at 
that time.  He reported lung problems as his primary problem.  He 
told the examiner that "I don't breathe like I used to."  His 
many year history of smoking was noted.  A pulmonary function 
test (PFT) at the time was interpreted to show a mild obstructive 
defect.  No opinion as to the etiology of the defect was provided 
at the time.  

The remaining VA treatment records note ongoing treatment for 
asthma/COPD through entries dated in February 2010.

The appellant testified at his December 2009 hearing that he did 
not have breathing problems prior to his service in Southwest 
Asia.  He testified as to his exposure to various chemicals as 
well as smoke from the oil well fires.  He submitted two 
treatment entries from Metcalfe Family Physicians that were dated 
in October 2009.  The appellant was diagnosed with restrictive 
lung disease based on PFT results, although the test themselves 
were not included.

The evidence of record establishes a long history of SOB as a 
complaint.  No specific respiratory disorder is identified prior 
to the October 1993 VA registry examination that noted a mild 
obstructive defect.  Thereafter, the appellant was diagnosed 
with, and treated for, COPD, asthma, and emphysema.  He has 
maintained that his symptomatology arose during his period of 
active duty from December 1990 to June 1991 and that it has 
continued since that time.  A VA examination is required to 
assess such a claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder 
and ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010) are fully complied with and satisfied 
in accordance with 38 C.F.R. § 3.159 
(2010).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, the 
AOJ must apprise the appellant of the bases 
for the previous denial of service 
connection for residuals of a right knee 
injury and consequently what is now 
required to reopen the claim and to 
establish service connection.  See Kent, 
supra.  

2.  The AOJ should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claims.  The AOJ 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the appellant that are not 
already of record.  

The actual PFTs referenced in the October 
2009 records from Metcalfe Family 
Physicians would be helpful in assessing 
the appellant's claim, especially if they 
could be reviewed as part of his VA 
examination.  (This is particularly so 
since the treating physician said that the 
PFT results were such that they are not 
normally associated with tobacco use.)  

3.  The AOJ should consider the Court's 
recent holding in Shade v. Shinseki, No. 
08-3548, slip op. 2010 WL 4300776 at 9-10, 
that new evidence would raise a reasonable 
possibility of substantiating the claim if 
when considered with the old evidence it 
would at least trigger the Secretary's duty 
to assist by provided a medical opinion.  
The new and material evidence does not have 
to be sufficient to grant the claim.  
Should the AOJ determine that new and 
material evidence has been received to 
reopen the right knee issue; appropriate 
development should be undertaken, to 
include obtaining a VA examination and 
nexus opinion.

4.  After completion of the above, the 
appellant should be afforded an examination 
to assess his claim for service connection 
for asthma with emphysema.  The claims 
folder must be made available to the 
examiner, in conjunction with the 
examination.  All tests should be conducted 
that the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the report.  
Further, any record evidence that is 
reviewed must be associated with the claims 
folder 

(The examiner is advised that the appellant 
is claiming that he has a respiratory 
disability as a result of exposure to 
environmental hazards and chemicals during 
service in Southwest Asia.  Such exposure 
is conceded.  A Persian Gulf War Registry 
examination in October 1993, approximately 
16 months after his active service, 
identified a mild obstructive defect based 
on a PFT.)

The examiner is requested to identify all 
respiratory disorders that are present.  
The examiner is further requested to state 
the medical probabilities that each 
diagnosed respiratory disorder is related 
to the appellant's military service.

The report of examination should include 
the complete rationale for all opinions 
expressed.

5.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issues remaining on appeal.  
If any benefit sought is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case (SSOC) and afforded an opportunity 
to respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
appellant until he is notified by the AOJ.  The appellant has the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


